DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 5-7, 18-10, and 22-24 in the reply filed on October 21, 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND NODE INDICATING A FIRST CARRIER IN NB-IOT OPERATING WITHIN NR.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there are no structural components which perform the functional language of the “first network node.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 18-20, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017197102 A2 to QUALCOMM INCORPORATED (“Qualcomm”) [provided by Applicant].
As to claims 1-3, 6-7, see similar rejections to claims 18-20, 23-24, respectively.
As to claim 18, Qualcomm discloses a first network node configured to operate in a wireless communications network (para. 0008, wireless communications by a base station), the first network node being further configured to: initiate sending a first indication to a first wireless device configured to operate in the wireless communications network using NB-IoT, the first indication being further configured to indicate that a first carrier, the first carrier being configured to be a standalone Narrow Band-Internet of Things, NB-IoT, carrier operating within a New Radio, NR, carrier (para. 0082, new radio…include a number of base stations…supporting communication for…UEs (i.e. one of which is a first wireless device); para. 0089-0092, From the eNB (i.e. base station, operating within new radio) side, the same master information block (MIB) signaling may be used for standalone mode or guard-band mode when NB-IoT (or eMTC),  is deployed in-band of 5G; para. 0084, In a standalone deployment, one 200 MHz carrier may be used to carry NB-IoT traffic (i.e. first carrier as it pertains to IoT traffic within NR)), is: deployed in one of: a guardband mode and an inband mode (para. 0089-0092, NB-IoT (or eMTC) is deployed in-band of 5G), and shifted away by a frequency offset from a frequency channel raster grid configured to be used by the first wireless device (para. 0109, For NB-IoT, it has been agreed to allow a small frequency offset from the raster, e.g. +/- 7.5 kHz.).
As to claim 19, Qualcomm further discloses the first network node according to claim 18, wherein to initiate sending is configured to be performed via one of: a) Master Information Block, MIB ( para. 0089-0092, From the eNB (i.e. base station, operating within new radio) side, the same master information block (MIB) signaling may be used for standalone mode or guard-band mode when NB-IoT (or eMTC),  is deployed in-band of 5G);, b) Radio Resource Control, RRC, signaling sent on a NarrowBand Physical Broadcast Channel, NPBCH, and c) system information block, SIB (para. 0091, The actual in-band deployment information can be signaled to a UE later in a system information block (SIB) for later deployed devices).
As to claim 20, Qualcomm further discloses the first network node according to claim 18, wherein the frequency channel raster grid is configured to be 100 kHz, and wherein the frequency offset is configured to be ±2.5 kHz or ±7.5 kHz, and wherein the first network node is configured to operate in the wireless communications network using NB-IoT (para. 0109, One constraint may be that the anchor RB (e.g., the RB that B-IoT uses to find cells) may fall on the LTE raster. Raster is spaced at 100 kHz grid. For NB-IoT, it has been agreed to allow a small frequency offset from the raster, e.g. +/- 7.5 kHz. Thus, if only one NB-IoT RB is communicated in the edge band, the NB-IoT RB has to be on the raster (e.g., with small frequency error)).
As to claim 23, Qualcomm further discloses the first network node according to claim 18, the first network node being configured to: initiate sending a third indication to the first wireless device, the third indication being configured to indicate that a second carrier is deployed in a guardband mode or in an inband mode (para. 0091, The actual in-band deployment information can be signaled to a UE later in a system information block (SIB) for later deployed devices and the UE can rate match around the 5G signals; para. 0084, In an in-band deployment, one resource block (RB), or 200 kHz, of a wideband LTE channel may be used for NB-IoT (i.e. second carrier)), the second carrier being a non-anchor NB-IoT carrier [negative limitation, met as no anchoring of this 200 kHz included in reference], and refrain from sending a fourth indication to the first wireless device, the fourth indication being configured to be an information element comprising NB inband carrier information [negative limitation, met as no sending of a fourth indication is included in reference].
As to claim 24, Qualcomm further discloses the first network node according to claim 18, the first network node being further configured to: configure the first carrier to operate within the NR carrier (para. 0082, Some next generation, R (new radio), or 5G networks may include a number of base stations, each simultaneously supporting communication for multiple communication devices, such as UEs; para. 0090, The operations 900 begin at 902 by transmitting a deployment configuration for an in-band mode of operation for a UE within system bandwidth of a type of RAT (e.g., 5G) [i.e. within system bandwidth would be within NR carrier]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017197102 A2 to QUALCOMM INCORPORATED (“Qualcomm”) [provided by Applicant] in view of WO 2019095338 A1 to JIN et al. (“Jin”) [Examiner cites from attached English citation].
As to claim 5, see similar rejection to claim 22.
As to claim 22, Qualcomm does not expressly disclose the first network node according to claim 18, the first network node being further configured to: initiate sending a second indication to the first wireless device, the second indication being configured to indicate that the first carrier is operating with a different Physical Cell Identifier, PCI, than an assumed LTE carrier, the first carrier being an anchor NB-IoT carrier.
	Jin discloses the MIB message includes the scheduling information of the SIB1, the first information, and  the deployment mode of the carrier.  For the anchor carrier and the non-anchor carrier, the in-band deployment mode refers to that the system applied in this application is deployed in the transmission band of another communication system, according to whether the physical cell identifiers (PCIs) of the two systems are the same. The in-band deployment mode can be divided into in-band deployment of the same PCI and in-band deployment of different PCIs. For example, if the NB-IoT system is deployed in the protection band of the LTE system, whether the PCI of the NB-IoT system is the same as the PCI of the LTE system, the in-band deployment mode can be divided into in-band deployment of the same PCI and in-band deployment of different PCIs (pages 16-17).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the MIB of Jin into the invention of Qualcomm. The suggestion/motivation would have been to avoid mutual interference of SIB1 transmission between different cells and improve the reliability of SIB1 transmission (Jin, page 2). Including the MIB of Jin into the invention of Qualcomm was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463